Citation Nr: 0815198	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post right ankle fracture with synostosis and 
post-traumatic arthritis prior to June 30, 2006.

2.  Entitlement to an initial rating in excess of 10 percent 
for posterior right tibial tendon insufficiency and 
tendonitis associated with the service-connected right ankle 
disorder prior to June 30, 2006.

3.  Entitlement to service connection for a right shoulder 
disability as secondary to service-connected right ankle 
disorder.

4.  Entitlement to a back disability as secondary to service-
connected right ankle disability.  

5.  Entitlement to a left hip disability as secondary to 
service-connected right ankle disability.

6.  Entitlement to service connection for a right hip 
disability as secondary to service-connected right ankle 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant, B.A.F.T, and L.F.R.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted service connection for status post 
right ankle fracture with synostosis and post traumatic 
arthritis and for posterior right tibial tendon insufficiency 
and tendonitis associated with the right ankle disorder.  The 
RO assigned a 10 percent disability evaluation for each 
disorder, effective May 21, 2003.  The veteran disagreed with 
the initial evaluations assigned.  

This matter also arises from rating decisions dated in 
February 2004 and in April 2004 wherein the RO denied 
entitlement to service connection for a left hip disability, 
a right hip disability, a right shoulder disability and back 
disability on a direct basis and as secondary to a service-
connected right ankle disorder.  

In a January 2006 rating decision, the RO proposed to sever 
entitlement to service connection for the right ankle 
disorder and for the right tibial tendon disorder.  In an 
April 2006 rating decision the RO implemented the proposed 
severance and severed service connection for these disorders, 
effective June 30, 2006.  The issues of entitlement to an 
increased rating were then characterized as prior to June 30, 
2006.  

The veteran presented testimony at a personal hearing in 
March 2008 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.  

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's personal hearing in March 2008, he 
challenged the determination in a RO rating decision issued 
in April 2006 wherein the RO severed entitlement to service 
connection for his status post right ankle fracture with 
synostosis and post traumatic arthritis and for posterior 
right tibial tendon insufficiency and tendonitis effective 
June 30, 2006.  As noted above, the veteran had been informed 
of the proposed action in a rating decision issued in January 
2006.  He contends that the RO claimed that the injury to his 
right ankle was not in the line of duty, which was not true.  
He claims that the burden of proof before severing his 
benefits was not met.  He challenged the administrative 
decision in November 2005 that determined that the injuries 
sustained in January 1960 were the result of his own willful 
misconduct.  He further challenged the legal sufficiency of 
the determination to sever service connection.  

The Board is required to read a request by a pro se claimant 
(one who is self represented) for revision sympathetically 
even though regulations set forth specific pleading 
requirements.  When sympathetically reading the pleadings of 
the pro se veteran, the Board concludes that the veteran's 
testimony is enough to satisfy the requirements of clearly 
and specifically stating the alleged clear and unmistakable 
error (CUE), or errors, of fact or law in the prior rating 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  See Canady v. Nicholson, 20 Vet. App. 393, 
401 (2006) (authorizing the Board to read sympathetically 
requests for revision based upon CUE of a pro se claimant).

A decision on a claim of CUE in the severance of service 
connection disorders would have an impact on the issues on 
appeal.  Thus, the Board finds that the issues of entitlement 
to an initial rating in excess of 10 percent for status post 
right ankle fracture with synostosis and post traumatic 
arthritis prior to June 30, 2006, and for posterior right 
tibial tendon insufficiency and tendonitis associated with 
the right ankle disorder, prior to June 30, 2006, must be 
deferred pending adjudication of the CUE claim.  See 
38 C.F.R. § 3.400(o)(1) (2007).  The Board's consideration of 
his claims of entitlement to service connection for a left 
hip disability, a right hip disability, a right shoulder 
disability and back disability on a direct basis and as 
secondary to a service-connected right ankle disorder are 
likewise inextricably intertwined with the veteran's claim of 
CUE in the April 2006 rating action wherein the RO severed 
service connection for a right ankle disorder and a right 
tibial tendon disorder and thus the adjudication of these 
claims must be deferred until a decision is made on the 
veteran's CUE claim.  

Accordingly, the case is REMANDED for the following action:

1.  After appropriate development, 
adjudicate the veteran's claim for CUE 
in the April 2006 rating decision that 
severed service connection for status 
post ankle fracture with synostosis and 
post traumatic arthritis and for 
posterior right tibial tendon 
insufficiency and tendonitis.  

2.  After proper notification of the 
decision and expiration of the appeal 
period if no appeal is initiated, or 
perfection of an appeal if an appeal is 
initiated, readjudicate the issues on 
appeal.  

3.  If a benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

